Title: 4th Tuesday.
From: Adams, John Quincy
To: 


       This morning our Guide told us that the Chaises had several things to be mended and that we could not go to day. At about 12 o clock I with Mr. Dana Mr. Allen Mr. Thaxter and S C Johonnot went to see the Cathedral but the man was gone to dinner and the door was shut. The Gentlemen went again after dinner but I did not go with them. I here will say a little about this Town. The streets are very filthy and muddy. There are four convents here two of men and two of women one of each sex Franciscan and one of each sex Dominican, there is a Cathedral in this town which the Gentlemen say is very Magnificent and Elegant. This is a very ancient city. The walls our Guide Tells us are 600 years old. There is but very little of them remaining. The Cathedral was struck by Lightning in the year 1776 which knockt down one part of it. In side of it there is the picture of St. Michael the Archangel trampling the Devil under his feet and out Side of it is carved a picture of Christ upon the Cross and in a nother place (outside also) is carved the virgin Mary holding a cross in her hand. All this show cannot come from the Heart but is all out side appearance.
      